[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.




Exhibit 10.48


FIRST AMENDMENT TO SUPPLY AGREEMENT
This FIRST AMENDMENT TO THE SUPPLY AGREEMENT (the “Amendment”) is entered into
as of October 26, 2017 (the “Amendment Effective Date”) by and between Exelixis,
Inc., a Delaware company having an address at 210 East Grand Avenue, South San
Francisco, CA 94080, USA (“Exelixis”) and Ipsen Pharma SAS, a French corporation
having an address at 65 Quai Georges Gorse, 92100 Boulogne-Billancourt, France
(“Licensee”). Exelixis and Licensee may be referred to herein individually as a
“Party” or collectively as the “Parties”.
RECITALS
WHEREAS, Exelixis and Licensee are parties to that certain Collaboration and
License Agreement dated February 29, 2016, as amended by Amendment No. 1 dated
effective December 20, 2016, Amendment No. 2 dated effective September 14, 2017,
and Amendment No. 3 dated effective October 26, 2017 (together, the “License
Agreement”), pursuant to which the Parties have been collaborating on the
development and commercialization of cabozantinib; and
WHEREAS, Exelixis and Licensee are parties to that certain Supply Agreement
dated February 29, 2016, as amended by that certain Side Letter between the
Parties dated August 26, 2016 (together, the “Supply Agreement”), pursuant to
which Exelixis has been manufacturing and supplying cabozantinib to Licensee for
development and commercial use under the License Agreement; and
WHEREAS, the Parties desire to enter into this Amendment to amend the Supply
Agreement to reflect the expansion of Licensee’s territory under the License
Agreement,remove reference to the concept of a transition plan transferring
manufacturing obligations to Licensee, and make certain other changes, all on
the terms and conditions set forth below.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1.    DEFINITIONS
1.1    The fourth sentence of Section 1.7 of the Supply Agreement (“Cost of
Goods” or “COG”) is hereby amended and restated to read as follows:
“Direct labor costs shall include the cost of: [ * ]”
1.2    Section 1.11 of the Supply Agreement is hereby amended and restated to
read in full as follows:
“1.11    “Exelixis Territory” means the U.S. and Japan.”
1.3    Section 1.23 of the Supply Agreement is hereby amended and restated to
read in full as follows:
“1.23 “Manufacture” means all activities related to the manufacturing of the
Compound and Products, in final, labeled, packaged form for commercial use,
including in-process and finished product testing, release of product or any
component or ingredient thereof, quality assurance activities related to
manufacturing and release of product, ongoing stability tests and regulatory
activities related to any of the foregoing. “Manufacturing” has a correlative
meaning.”
1.4    Section 1.25 of the Supply Agreement (“Product”) is hereby amended and
restated to read as follows:
“1.25. Product” means any pharmaceutical product containing the Compound as an
active ingredient, in any form, presentations, dosage, or formulation. For the
avoidance of doubt, the manufacturing and supply of product


1





--------------------------------------------------------------------------------




bearing the trade name Cometriq® shall be covered under a separate agreement
entered into between the Parties on November 21, 2016.
1.5    Section 1.30 of the License Agreement is hereby amended and restated to
read in full as follows:
“1.30    “Regulatory Authority” means any Governmental Authority that has
responsibility in its applicable jurisdiction over the testing, development,
manufacture, use, storage, import, transport, promotion, marketing,
distribution, offer for sale, sale, or other commercialization of pharmaceutical
products in a given jurisdiction, including the FDA, the EMA, and Health Canada
or other foreign equivalent. For countries where governmental approval is
required for pricing or reimbursement for a pharmaceutical product to be
reimbursed by national health insurance (or its local equivalent), Regulatory
Authority shall also include any Governmental Authority whose review or approval
of pricing or reimbursement of such product is required.”
1.6    [ * ]
1.7    “Health Canada” means the federal department of the government of Canada
having the authority to regulate the sale of medicinal or pharmaceutical
products, or any successor agency thereof.
1.8    “RoW Countries” or Rest of the World Countries, means all of the other
countries of the world except [ * ].
1.9    Unless otherwise defined in this Amendment, all capitalized terms have
the meaning as defined in the Supply Agreement.
2.    PRODUCT SUPPLY
2.1    Section 2.3(c) of the Supply Agreement is hereby amended and restated to
read in full as follows:
“2.3(c) Delivery and Shipping Terms. Purchase Orders submitted for quantities of
Product that are in accordance with Section 2.3(a) and/or Section 2.3(b) will be
binding on both Parties after acceptance in writing by Exelixis; provided,
however, that should Exelixis neither reject a Purchase Order nor provide
written confirmation of acceptance within [ * ] of receipt, Exelixis shall be
deemed to have accepted the Purchase Order effectively. The Purchase Order will
specify a single delivery date for such order to be delivered in such Calendar
Quarter, but will in no event be a date sooner than [ * ]. By way of example, a
Purchase Order submitted on [ * ] would specify the quantity of Product ordered
for delivery in the [ * ] Calendar Quarter of [ * ], with a delivery date no
sooner than [ * ]. Licensee shall place Purchase Orders of desired quantity of
Products labeled for commercial use in Canada for delivery by Exelixis in
Canada, [ * ]. With respect to Products labelled for commercial use in countries
of the Licensee Territory other than Canada, a separate Purchase Order shall be
placed and Exelixis shall deliver all Products [ * ] once the Finished Products
are released by Exelixis or through its contract manufacturer as described in
Section 2.4(d) below. Exelixis shall be responsible for obtaining all licenses
or other authorizations for the exportation of such shipments and shall supply
Licensee with the documentation required for filing or claiming credit or
deduction for any applicable taxes and/or duties. Licensee shall be responsible
for obtaining all freight, handling, insurance, and shipping expenses for
shipments upon and after unloading at the [ * ], and shall be the importer of
record and responsible for all duties and taxes for such importation in the
Licensee Territory, and shall be responsible for obtaining all distribution
licenses for the Products.”
2.2    Section 2.4(e) of the Supply Agreement is hereby deleted in its entirety.
2.3    Section 2.8 of the Supply Agreement is hereby deleted in its entirety and
replaced in full to read as follows
“2.8 Backup Supplier.  Exelixis shall select a Third Party secondary
manufacturer (a “Backup Manufacturer”) to Manufacture the Product for supply to
Licensee.  Exelixis shall engage the Backup Manufacturer, and complete, on or
before the [ * ], to the reasonable satisfaction of Licensee, the transferring
of the Manufacturing process to such Backup Manufacturer, qualification of the
Backup Manufacturer, equipment and all validation of Manufacturing process in
accordance with applicable law and regulations.  At Ipsen’s request, Exelixis
shall also assist Ipsen in its


2


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




applications for Regulatory Approval of the Backup Supplier by the relevant
Regulatory Authorities of the Major Market Countries, to the extent commercially
reasonable, and in accordance with Ipsen’s timelines.”
2.4.    The following is hereby added to the Supply Agreement as Section 2.12:
“2.12 Canada-Labeled Product Reporting. On a [ * ] basis, Licensee shall provide
to Exelixis a report, in a form to be mutually agreed by the Parties, which
specifies in reasonable detail the distribution and/or sale of Product labeled
for Canada by Licensee, its Affiliates, its permitted Sublicensees, and/or any
Third Party distributors in the previous [ * ].”
3.    FINANCIALS
3.1        Section 3.1 of the Supply Agreement is hereby amended and restated to
read in full as follows:
“3.1. Price.
(a)    The transfer price (the “Transfer Price”) for Finished Product supplied
by Exelixis to Licensee will be equal to [ * ], which shall be calculated for
each configuration of the Product. The Transfer Price in effect at the time the
first Purchase Order is placed as part of the binding commitment under Section
2.2(b) shall apply as the Transfer Price for the Calendar Year. The Transfer
Price shall thereafter be calculated and adjusted annually in the manner set
forth in paragraph (b) below.
(b)    [ * ] Reconciliation. On or prior to [ * ] of a Calendar Year, Exelixis
and Licensee shall review the Transfer Price paid by Licensee for the Finished
Product supplied during the preceding Calendar Year and determine if the [ * ]
is either lesser or greater than the Transfer Price paid by Licensee during such
preceding Calendar Year (the “[ * ] Reconciliation”). If the Transfer Price paid
by Licensee during the preceding Calendar Year is less than the [ * ] owed to
Exelixis, Licensee shall pay the difference for such amounts. If the Transfer
Price paid by Licensee for the Product is greater than the [ * ] owed to
Exelixis, Exelixis shall credit the amount of such payment due by Licensee to
Exelixis until such time that the reconciling payment has been fully credited to
Licensee.
(c)    Adjustments to Transfer Price. On or prior to [ * ] of a Calendar Year at
the time of the [ * ] Reconciliation, Exelixis and Licensee shall review the
most recent Order Forecast provided by Licensee, and based on quantities planned
for purchase and expected annual price increases by Exelixis’ Third Party
manufacturers, and other related price factors, Exelixis and Licensee shall
agree upon a new annual Transfer Price for the Calendar Year. The Parties agree
that if by [ * ] of an applicable Calendar Year the Parties cannot agree on a
new annual Transfer Price, the prior Calendar Year’s Transfer Price will apply,
and any additional payments owed will be remediated through the next annual
reconciliation in accordance with Section 3.1(b) above.”
3.2        Section 3.3 of the Supply Agreement is hereby amended to add the
following:
“FTEs dedicated to other Manufacture-related work and billed to Licensee under
this Section 3.3, such FTEs shall be billed [ * ]. With respect to any
Manufacture-related work that is specifically related to support Licensee’s: (i)
[ * ] in RoW Countries of the Licensee Territory and (ii) [ * ] in RoW Countries
of the Licensee Territory, the Parties agree that Exelixis’ direct labor costs
of personnel to be engaged in such activities shall be capped [ * ]. If
Exelixis, acting reasonably, considers that Manufacture-related work mentioned
in the preceding sentence would require additional FTEs, Exelixis shall notify
Licensee and the Parties shall agree in good faith as to the reasonable
out-of-pocket costs in excess of [ * ] incurred during the conduct of such
Manufacture-related work for the purpose of this Section 3.3.”
4.    EXHIBIT B – QUALITY AGREEMENT
4.1    Section 12.4 of the Quality Agreement set forth in Exhibit B is hereby
amended and restated to read in full as follows:


3


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




“12.4    Ipsen and EXELIXIS Quality Assurance shall review this Quality
Technical Agreement in 2018 and make necessary amendments. After 2018, EXELIXIS
and Ipsen shall review this Quality Technical Agreement [ * ] and make any
necessary revisions. This review and any resulting revisions shall be documented
in the Change History Log (Appendix I).”
5.    GENERAL PROVISIONS
5.1    Effect of Amendment. Except as expressly modified herein, all terms and
conditions set forth in the Supply Agreement, as in effect on the Amendment
Effective Date, shall remain in full force and effect.
5.2    Entire Agreement. The Supply Agreement as modified by this Amendment, and
together with the License Agreement, is both a final expression of the Parties’
agreement and a complete and exclusive statement with respect to its subject
matter. They supersede all prior and contemporaneous agreements and
communications, whether written or oral, of the Parties regarding this subject
matter.
5.3    Severability. If, for any reason, any part of this Amendment is
adjudicated invalid, unenforceable, or illegal by a court of competent
jurisdiction, such adjudication shall not, to the extent feasible, affect or
impair, in whole or in part, the validity, enforceability, or legality of any
remaining portions of this Amendment. All remaining portions shall remain in
full force and effect as if the original Amendment had been executed without the
invalidated, unenforceable, or illegal part.
5.4    Counterparts; Electronic or Facsimile Signatures. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which together shall constitute one instrument. This Amendment may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other Party.
{SIGNATURE PAGE FOLLOWS}


4


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
and entered into by their duly authorized representatives as of the Amendment
Effective Date.
EXELIXIS, INC.


By: /s/ Michael M. Morrissey
Name: Michael M. Morrissey, Ph.D.
Title: President and CEO
IPSEN PHARMA S.A.S


By: /s/ Christophe Jean
Name: Christophe Jean
Title: EVP Corporate Strategy & Business Development







5


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.